DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/18/2021, Remarks pg. 8, regarding the status of the claims and amendments is hereby acknowledged. 
Applicant's arguments filed 10/18/2021, Remarks pg. 8-9, regarding the obviousness rejection of claims 1, 2, 5-15, and 17-20 have been fully considered. The examiner notes that the Remarks state “Applicant has focused its comments distinguishing the present claims from the applied references…”, however, the applicant has not presented arguments with respect to the prior art of record. Therefore, the examiner will address the newly amended limitations with newly found prior art in a new grounds of rejection. 
Claim Interpretation
Regarding the term “assembly” the term is interpreted in light of the specification, wherein the limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The term “assembly” is given the broadest reasonable interpretation in light of the specification to include the dictionary definition of “assembly” to include the fitting together of manufactured parts into a complete machine, structure, or unit of a machine. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-11, 14, 17, 21-22, 24-29 are rejected under U.S.C. 103 as being unpatentable over YAMAGISHI; Yasuaki et al. US 20180288468 A1 (hereafter Yamagishi ‘468) and in further view of YAMAGISHI; YASUAKI US 20170055006 A1 (hereafter Yamagishi ‘006) and in further view of YAMAGISHI; Yasuaki et al. US 20160057467 A1 (Yamagishi ‘467) and in further view of "ATSC Standard: ATSC 3.0 Interactive Content (A/344)", May 2, 2019 (hereafter ATSC 3.0) and in further view of Zalewski; Gary M. US 20100273553 A1 (hereafter Zalewski) and in further view of Patel; Vipul et al. US 10178435 B1 (hereafter Patel).
Regarding claim 1, “an assembly comprising: at least one receiver device comprising at least one display, at least one broadcast signal receiver, and at least one processor configured with instructions which when executed by the processor configure the processor to: receive from the broadcast receiver at least one audio video (AV) stream for live presentation of the AV stream on the display; receive at least one non-real time (NRT) content comprising advertisements of at least one ad event for insertion of the NRT content into the AV stream” Yamagishi ‘468 para 57-69, 138-146, 224-231, 328 client apparatus 40 (Fig. 25, 334 comprising processor and display)  for receiving Ad/Dash files of a program content, advertisement content, and NRT content also known as Locally Cached Content wherein locally cached advertisements are inserted with live television content. 
Regarding “and present on the display the ad event in accordance with at least one Javascript template, wherein the ad event is managed by both an Xlink that triggers associated JavaScript controls and then the JavaScript template for the ad event, the template defining what ads get played out, and what the ads are in the ad event, a first ad of the ad event being stored in cache or memory buffer for play,” (Yamagishi ‘468 para 223-231 display live content, with ad events stored in cache corresponding to NRT content also known as LCC as discussed above, in accordance with “…script application generation Xlink that triggers associated JavaScript controls and then the JavaScript template for the ad event, the template defining what ads get played out, and what the ads are in the ad event” wherein In FIG. 10, the client apparatus 40 has an application/codec capability, a DASH client capability, and a transport stack/HTTP server capability. Also, the transport stack/HTTP server capability includes an)(Link resolver capability and an HTTP proxy cache capability. It should be noted, however, that the HTTP server of the communication server 30 may have the XLink resolver capability. ).
With respect to the term “Javascript template” Yamagishi ‘468 recognizing a solution to a known problem of ad-insertion control utilizing XLink (para 145 - 3GPP (Third Generation Partnership Project) and DASH-IF (Industry Forum), standardization projects for mobile communication system, follow the footsteps of an ad-insertion control realization method personalized by Period element XLink that is prescribed by MPEG-DASH. It is assumed that ATSC 3.0 will also follow the footsteps of this ad-insertion control realization method. It should be noted that XLink is a specification for defining a link between XML documents and advised by W3C (World Wide Web Consortium). Yamagishi acknowledges that the features of ATSC 3.0 will incorporate known elements of ad-insertion with respect to a link between XML documents and advised by W3C. See Yamagishi Fig. 11-14 and corresponding specification sections disclosing elements corresponding to Javascript template, para 137-144 – local cache for advertisement insertion to  present on the display the ad event in accordance with at least one Javascript template, wherein the ad event is managed by both an Xlink that triggers associated JavaScript controls and then the JavaScript template for the ad event, the template defining what ads get played out, and what the ads are in the ad event, a first ad of the ad event being stored in cache or memory buffer for play; See Fig. 13-
[0228] The script application generation section 103 generates a script application based on the data supplied from the reception section 101 and supplies the data to the processing section 105. Here, the script application is an application that can execute a script. This script application can be an application developed using a markup language such as HTML5 or an application developed using a script language such as JavaScript (registered trademark). 
[0229] The MPD generation section 104 generates MPD metadata based on the data supplied from the reception section 101 and supplies the MPD metadata to the processing section 105. Here, although the Period element appropriate to content such as program or advertisement is written in MPD metadata, the detailed content thereof will be described later. 
[0230] The processing section 105 performs necessary processes on the Ad segment and the DASH segment supplied from the Ad/DASH segment generation section 102, the script application supplied from the script application generation section 103, and the MPD metadata supplied from the MPD generation section 104 and supplies the data to the transmission section 106. 
[0231] The transmission section 106 sends the data supplied from the processing section 105 to the broadcast server 20 or the communication server 30. It should be noted that, here, of the data (files) of the Ad segment and the DASH segment, the script application, and the MPD metadata, data delivered via broadcasting is sent to the broadcast server 20 and data delivered via communication is sent to the communication server 30.
A person of ordinary skill in the art would have reasonably inferred and understood Yamagishi ‘468 para 228-231 as creating a template using a script application (e.g., Javascript) to produce data that corresponds to display the ad event in accordance with at least one Javascript template, wherein the ad event is managed by both an Xlink that triggers associated JavaScript controls and then the JavaScript template for the ad event, the template defining what ads get played out, and what the ads are in the ad event,” because whereas Yamagishi ‘468 does not use the term “Javascript template”, the data descripted in Yamagishi ‘468 228-231 would be understood as a Javascript template in further view of Yamagishi ‘006 disclosing signaling data template for MPD created using XML (Fig. 10-12 and para 232-276). The inference discussed above is further clarified wherein Yamagishi ‘461 MPD URL in which Section 2.2.5 also discloses a MPD URL and “Non-patent literature 2” designates a “template” and wherein the NPL states “URL templates…which may be downloaded through an xlink….”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468 for receiving real-time streams for displaying live broadcast television in conjunction with received NRT data comprising advertisements to be displayed using a script application such as Javascript and a template by incorporating known elements of Yamagishi ‘006 disclosing signaling data template for MPD created using XML because the prior art recognizes the benefit of utilizing template data related to MPD is downloaded over xLink  as disclosed in Yamagishi ‘461.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, and Yamagishi ‘467 by further incorporating known elements of ATSC standards (i.e., ATSC 3.0) each of Yamagishi’s invention comprises the transmission of content using ATSC standards and HTTP DASH because the prior art (e.g., ATSC 3.0) recognizes the benefit of utilizing standardization projects for utilizing stored content to customize video presentations based on viewer characteristics. 
Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467 and ATSC 3.0 are silent with respect to the first ad updating itself based on one or more vote tallies for a televised event so that the ad evolves as votes are counted, a second ad being stored in the cache or memory buffer for play, the second ad being interactable to progressively take a user through a series of steps via the second ad, a component also being presented with the second ad, the component being selectable to provide a command to transmit a message to a mobile device for the purchasing of a product.” However, the combination of Yamagishi ‘468, 
In an analogous art, Zelewski teaches “ad updating itself based on one or more vote tallies for a televised event so that the ad evolves as votes are counted” (para 40, 80-82- interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing; In frame 1302 the voting sequence starts. Clock 1314 indicates the amount of time that the player has for voting, which is 30 seconds in the example shown in FIG. 13. The name of the options, which in this example corresponds to contestants, are shown next to the button that will perform a vote for the corresponding contestant. In subsequent frame 1304, downward counting clock 1314 indicates that 15 seconds are left for voting and that a number of votes have already been casted.) Regarding “the second ad being interactable to progressively take a user through a series of steps via the second ad, a component also being presented with the second ad, the component being selectable to provide a command to transmit a message to a mobile device for the purchasing of a product” Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82, to order a pizza and wherein the pizza advertisement progressively takes a user from selecting a purchase, to confirming address, confirming payment, to confirmation of the order). However, Zelewski does not disclose component being selectable to provide a command to transmit a message to a mobile device for the purchasing of a product.
In an analogous art, Patel teaches presenting a viewer with onscreen components related to advertising content to enable the viewer to select options for receiving coupons on a mobile device (i.e., a message comprising a coupon for the purchasing of a product) (Fig. 9a-9d and col.27:21-67 to col. 30:1-67)(see also col.1:57-60 – interactive content comprises real-time onscreen voting in how the program 
Note: See prior art of record but not relied upon supporting the viewers request to obtain a message to a mobile device for the purchasing of a product related to advertising content on a set-top box Harper; Leslie Ann et al. US US 20120296745 A1 B1 para 42-45.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467 and ATSC 3.0 for receiving real-time streams for displaying live broadcast television in conjunction with received NRT data comprising advertisements to be displayed using a script application such as Javascript and a template as relating to the transmission of content using ATSC standards and HTTP DASH by further incorporating known elements of Zalewski’s invention for presenting live broadcasts/programs with advertisements known in the art wherein ads update themselves based on a voting function that counts votes in real-time as the view time progresses or ads that progressively take a user through a series of on-screen instructions for ordering advertised content or known elements for of Patel’s invention for presenting a viewer with onscreen components related to advertising content to enable the viewer to select options for receiving coupons on a mobile device because the combination still results in the presentation of advertisement content along with known options for enabling a user to interact with the presented content to obtain additional information (i.e., coupon) on a mobile device to allow the user to conveniently access and present the coupon barcode to a cashier from a mobile device without the need to print out the coupon. 

Regarding claim 5, “wherein the at least one template defines what advertisements in a group of advertisements are to be used as the first and second ads in the ad event” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Yamagishi ‘468 teaches selecting from a group of stored files are cached (see Yamagishi ‘468 para 105, 149-152, 160, 173, 258, 280, 302-304, 315).
Regarding claim 6, “wherein the at least one template identifies respective locations on the display at which each of the first and second ads is to be presented” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Yamagishi ‘468 teaches para 219 screen position element identifies what ads is place where and at what point in the presentation.
Regarding claim 7, “wherein the at least one template identifies respective durations for presenting the first and second ads” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Yamagishi ‘468 teaches para 219 time durations. 
Regarding claim 8, “wherein the at least one template is associated with a broadcaster application” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of prior art teaches that the application for inserting advertisements is performed with broadcast content such that the claim recites the function of the combined inventions. For example, see Yamagishi ‘468 para 56-66 – broadcast content (i.e., broadcaster content) and advertisement data is are transmitted in file form to be associated for presentation; see also Lee teaches a using the display area as a template and indication position of content (para 459, 485) and wherein Moon para 596 teaches applications transmitted from a broadcasting station; para 516 teaches The middleware engine 193 interprets and executes data having a file structure, i.e., application. Moreover, the application may be outputted to a screen or speaker through the presentation manager 195. The middleware engine 193 is a JAVA based middleware engine according to an embodiment; see also ATSC 3.0 pgs. 16-24 teaching Broadcaster Application Management. 
Regarding claim 9, “wherein the Xlink is received from the broadcast receiver or from a network server” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 5-8 wherein Yamagishi ‘468 teaches para 139-165 – HTTP server of the client apparatus 40 has Xlink capabilities or may be received from a network server. 
Regarding claim 10 “wherein the ad event is associated with at least first and second ad IDs identifying the respective first and second ads” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 5-9 Yamagishi ‘468 Fig. 11, 13 each advertisement to be presented comprises an identifier; see also Yamagishi teaches selecting from a group of stored files are cached (see Yamagishi para 105, 149-152, 160, 173, 258, 280, 302-304, 315).
Regarding method claims 11, 14, the claims are further rejected on obviousness grounds as discussed in the rejection of claims 1, 5-10 wherein limitations of claim are broader in scope but also mirrors the elements of claim the elements 1, 5-10 of the assembly are rendered obvious by the references discussed in the rejection of claims 1, 5-10. Wherein claim 11 further recites a dynamic adaptive streaming, for the purpose of compact prosecution, assuming that an invention transmitting a template and also uses adaptive dynamic streaming also corresponds to sending a template to the receiver using an XLink embedded in a dynamic adaptive “stream”, then the rejection of the claims below will indicate the rejection for the purpose of compact prosecution using the prior art referenced above to the current assignee (i.e., YAMAGISHI; Yasuaki et al. US 20180288468 A1 para 0058 - The Ad/DASH server 10 is a server for handling delivery service that supports MPEG-DASH (Dynamic Adaptive Streaming over HTTP). Here, MPEG-DASH is a streaming delivery standard compliant with OTT-V (Over The Top Video) that relates to adaptive streaming delivery using HTTP (Hypertext Transfer Protocol)-based streaming protocol.). With respect to claim 15 further claims a update feature, Yamagishi further teaches the (para 219 content item comprises updatesAvailable attribute; see also ATSC 3.0 section 9.14.5 RMP Media Time updates for API, pg. 132 updated MPD, pg. 146 updating content; With respect to the term “avail” not recited in independent claim 1, the prior art, for example, Yamagishi discloses Ad breaks correspond to avails (para 149). 
Regarding method claim 17, the claim is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5-11 wherein the elements of the assembly are rendered obvious by the references discussed in the rejection of claims 1 and 5-11. 
Regarding claim 21, wherein the first ad presents a vote tally card indicating the one or more vote tallies”  is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the broadest reasonably interpretation of the term “card” is a presenting a score/card of vote counts wherein Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing; In frame 1302 the voting sequence starts. Clock 1314 indicates the amount of time that the player has for voting, which is 30 seconds in the example shown in FIG. 13. The name of the options, which in this example corresponds to contestants, are shown next to the button that will perform a vote for the corresponding contestant. In subsequent frame 1304, downward counting clock 1314 indicates that 15 seconds are left for voting and that a number of votes have already been casted.)
Regarding claim 22, “wherein the first ad itself is interactive to provide an option for the user to vote to thus adjust the one or more vote tallies” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Zelewski para 81 teaches the player viewing the interactive commercial has selected contestant Alan by pressing the X button in the two-handed game controller. Frame 1308 shows that the time for voting has expired with clock 1314 showing no time left for voting. Histogram 1312 shows the final results in bar form, as well as in numeric percentages for each option.
Regarding claim 24, “wherein the plural ads comprise a second ad that is interactable to progressively take a user through a series of steps via the second ad” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 11 wherein Zelewski (Fig. 12 and para 77-79 a user 
Regarding claim 25, “wherein a component is also presented with the second ad, the component being selectable to provide a command to transmit a message to a mobile device for presentation of the message at the mobile device” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 11, and 24 wherein Patel further teaches presenting a viewer with onscreen components related to advertising content to enable the viewer to select options for receiving coupons on a mobile device (i.e., a message comprising a coupon for the purchasing of a product) (Fig. 9a-9d and col.27:21-67 to col. 30:1-67)(see also col.1:57-60 – interactive content comprises real-time onscreen voting in how the program continues)(see also col. 31:12-23 – delivering icons or hyperlinks to a user’s mobile device for an advertiser’s website).
Regarding claim 26, “wherein the message comprises a coupon to purchase a product” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 11, 24-25 wherein Patel teaches presenting a viewer with onscreen components related to advertising content to enable the viewer to select options for receiving coupons on a mobile device (i.e., a message comprising a coupon for the purchasing of a product) (Fig. 9a-9d and col.27:21-67 to col. 30:1-67)(see also col.1:57-60 – interactive content comprises real-time onscreen voting in how the program continues)(see also col. 31:12-23 – delivering icons or hyperlinks to a user’s mobile device for an advertiser’s website). 
Note: See prior art of record but not relied upon supporting the viewers request to obtain a message to a mobile device for the purchasing of a product related to advertising content on a set-top box Harper; Leslie Ann et al. US 10178435 B1 para 42-45.

Regarding claim 27, “wherein the second ad updates itself based on input from plural different people, the input being related to a televised event” is further rejected on obviousness grounds as ad updating itself based on one or more vote tallies for a televised event so that the ad evolves as votes are counted” (para 40, 80-82- interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing; In frame 1302 the voting sequence starts. Clock 1314 indicates the amount of time that the player has for voting, which is 30 seconds in the example shown in FIG. 13. The name of the options, which in this example corresponds to contestants, are shown next to the button that will perform a vote for the corresponding contestant. In subsequent frame 1304, downward counting clock 1314 indicates that 15 seconds are left for voting and that a number of votes have already been casted.).
Regarding claim 28, “wherein the input from the plural different people comprises votes related to the televised event” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 17, and 27 wherein Zelewski further teaches “ad updating itself based on one or more vote tallies for a televised event so that the ad evolves as votes are counted” (para 40, 80-82- interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing; In frame 1302 the voting sequence starts. Clock 1314 indicates the amount of time that the player has for voting, which is 30 seconds in the example shown in FIG. 13. The name of the options, which in this example corresponds to contestants, are shown next to the button that will perform a vote for the corresponding contestant. In subsequent frame 1304, downward counting clock 1314 indicates that 15 seconds are left for voting and that a number of votes have already been casted.).

Regarding claim 29, “wherein the first ad is interactable to progressively take a user through a series of steps to purchase an advertised product” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 11, 17, 27, 28 wherein Zelewski further teaches (para 40- interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content). Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82, to order a pizza and wherein the pizza advertisement progressively takes a user from selecting a purchase, to confirming address, confirming payment, to confirmation of the order).

Claims 23 and 30 are rejected under U.S.C. 103 as being unpatentable over YAMAGISHI; Yasuaki et al. US 20180288468 A1 (hereafter Yamagishi ‘468) and in further view of YAMAGISHI; YASUAKI US 20170055006 A1 (hereafter Yamagishi ‘006) and in further view of YAMAGISHI; Yasuaki et al. US 20160057467 A1 (Yamagishi ‘467) and in further view of "ATSC Standard: ATSC 3.0 Interactive Content (A/344)", May 2, 2019 (hereafter ATSC 3.0) and in further view of Zalewski; Gary M. US 20100273553 A1 (hereafter Zalewski) and in further view of Patel; Vipul et al. US 10178435 B1 (hereafter Patel) and in further view of Beck; Andrew et al. US 20130191213 A1 (hereafter Beck).
Regarding claim 23, the combination of Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, ATSC 3.0, Zalewski, and Patel do not disclose an indicator as claimed “wherein the second ad presents a percentage done indicator indicating the user's progress in interacting with the second ad.” 
	In an analogous art, Beck para 338 teaches provide a progress indicator to provide indication on the progress of the transaction after the user has selected an option to initiate the purchase transaction. Wherein Beck does not disclose that the progress indicator displays a percentage, Beck does disclose displaying a “progress” indicator. The examiner takes OFFICIAL NOTICE that displaying a “progress” 
See Prior art made of record but not relied upon: Kenny, Tom, Progress Trackers in Web Design: Examples and Best Practices, January 15, 2010, https://www.smashingmagazine.com/2010/01/progress-trackers-in-web-design-examples-and-best-design-practices/, 15 pages. (Year: 2010)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467 and ATSC 3.0, Zalewksi, and Patel for receiving real-time streams for displaying live broadcast television in conjunction with advertisements and presenting a viewer with onscreen components related to advertising content to enable the viewer to select options for receiving coupons or hyperlinks on a mobile device to allow the user to conveniently access the advertiser’s website on the mobile device and by further incorporating known elements of Beck’s invention to provide a progress indicator (in any known form of indicator such as a percentage indicator or steps completed) to provide the purchaser an indication on the progress of the transaction after the user has selected an option to initiate the purchase transaction. 
Regarding claim 30, “wherein the first ad tracks the user's progress through the steps and presents an indicator of progress through the steps” the claim is rejected on obviousness grounds as discussed in the rejection of claim 1, 17, 23, and 29.




Conclusion

See prior art of record but not relied upon supporting the viewers request to obtain a message to a mobile device for the purchasing of a product related to advertising content on a set-top box Harper; Leslie Ann et al. US 10178435 B1 para 42-45.
Kenny, Tom, Progress Trackers in Web Design: Examples and Best Practices, January 15, 2010, https://www.smashingmagazine.com/2010/01/progress-trackers-in-web-design-examples-and-best-design-practices/, 15 pages. (Year: 2010)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on generally Monday to Friday 10am-6pm (with alternative Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421